65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Mark Juan HAMILTON, Appellant,v.Dick MOORE;  George A. Lombardi;  Gail Hughes;  Dale Riley;Bill Armontrout;  Paul K. Delo;  Don Roper;  Al Luebbers;Brian O'Connell;  Ray Pogue;  Rick Jones;  Fred Johnson;Linda Wilkson;  Phillip Nixon;  Mike Rawson;  CharlesHarris;  Greg Dunn;  George E. White;  James O. Reed;  FredTreece;  Unknown Wilson;  Larry Youngman;  Unknown Haney;Unknown Montgomery;  Bill Harris;  Beverly Howell;  LisaDoe, Appellees.
No. 94-3424.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 30, 1995.Filed:  Sept. 6, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Mark Juan Hamilton, a Missouri inmate at Potosi Correctional Center (PCC), brought this 42 U.S.C. Sec. 1983 action against prison officials, claiming that they violated his due process rights when they disciplined him following an inmate riot at PCC. The district court1 granted summary judgment in favor of defendants, and Hamilton appeals.


2
After carefully reviewing the record and the parties' briefs, we conclude that the district court properly dismissed the suit.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge for the Eastern District of Missouri